      Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 1 of 23 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

         Plaintiff,
                                                              C.A. No. 2:21-cv-______
 v.
                                                            JURY TRIAL DEMANDED
 TRIVAGO N.V.,

         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Blackbird Tech LLC d/b/a Blackbird Technologies (“Blackbird Technologies”)

hereby alleges for its Complaint for Patent Infringement against Trivago, N.V., (“Trivago” or

“Defendant”) on personal knowledge as to its own activities and on information and belief as to

all other matters, as follows:

                                          THE PARTIES

       1.       Plaintiff Blackbird Technologies is a Delaware limited liability company with its

principal place of business located at One Boston Place, Suite 2600, Boston, Massachusetts 02108.

       2.       Upon information and belief, Trivago N.V. is a foreign company organized under

the laws of Germany, and may be served with process at its place of business under The Hague

Convention at Kesselstrasse 5 – 7, 40221 Dusseldorf, Germany. Trivago sells and offers to sell

products and provides services throughout the United States, including in this state and in this

judicial district, and introduces products and services that perform infringing processes into the

stream of commerce knowing that they will be available in this state and this judicial district.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 1
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 2 of 23 PageID #: 2




                                   JURISDICTION AND VENUE

        3.       This is an action for patent infringement arising under the provisions of the Patent

Laws of the United States of America, Title 35, United States Code §§ 100, et seq.

        4.       Subject-matter jurisdiction over Blackbird Technologies’ claims is conferred upon

this Court by 28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1338(a) (patent

jurisdiction).

        5.       Venue for Trivago is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and

(c) because venue in a patent infringement action against a foreign defendant is proper in any

judicial district. Moreover, upon information and belief, Trivago has committed substantial acts of

infringement in this District. This Court has personal jurisdiction over Trivago because Trivago is

subject to general and specific jurisdiction in the state of Texas. Trivago is subject to personal

jurisdiction because Trivago has transacted business within Texas and committed acts of patent

infringement in Texas. Trivago has made certain minimum contacts with Texas such that the

maintenance of this suit does not offend traditional notions of fair play and substantial justice.

Trivago regularly conducts business in Texas by offering its accused hotel metasearch engine

through its website, www.trivago.com, which is accessible throughout the United States, including

Texas, and by promoting hotels located in Texas through its website. For example, as shown

below, Trivago promotes hotels located in this District:




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 2
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 3 of 23 PageID #: 3




Trivago inserts the accused products into the stream of commerce, with the knowledge and

intention that they be offered and used by Texas residents. Trivago has purposefully availed itself

of the privilege of conducting activities within Texas such that it should reasonably anticipate

being haled into court here. As alleged herein, acts by Trivago in this District have caused injury

to Blackbird Technologies.

                                   U.S. PATENT NO. 8,386,469

       6.      U.S. Patent No. 8,386,469 (the “’469 patent” or “patent-in-suit”) entitled, “Method

and system for determining relevant sources, querying and merging results from multiple content

sources,” was duly and legally issued by the U.S. Patent and Trademark Office on February 26,

2013. Blackbird Technologies is the owner by assignment of all right, title, and interest in and to

the ’469 patent, including all right to recover for any and all infringement thereof. The ’469 patent

is valid and enforceable. A true and correct copy of the ’469 patent is attached as Exhibit A.

       7.      The claims of the ’469 patent are directed to an unconventional search engine

architecture that allows for improved search efficiency and maximizes search result relevance. As

described in the specification, “[c]ontemporary search engines are designed to pre-index a

collection of resources (e.g., document, image, web site), then, in response to a query, examine

collections in one or a group of computers for content that satisfies the query and return an ordered

list of possible matches to the user as a results set.” (Ex. A, at 1:49-54). A result set can be ranked

(or scored) based on relevance—e.g., “how closely the content matches the query.” (Id. at 1:54-

56). A “metasearch” engine may combine results from multiple search engines or database

indexes, and a “federated” search may combine results from more than one search. (Id. at 2:4-19).

As further explained in the specification, “[f]or a metasearch or federated search to be maximally

precise, it should find the resources that score the highest with respect to the metacollection, not




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 3
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 4 of 23 PageID #: 4




necessarily those that score the highest with respect to the individual collections in which they

reside.” (Id 2:20-24). More, “[t]he changing nature of content access,” such as searching via mobile

phone, “plays a large part in increasing the value of information retrieval precision” and providing

“the shortest path to [a user’s] desired content.” (Id. at 2:46-51). The specification describes other

challenges to federated search functionality, including directly comparing local ranking statistics

when combining results sets, de-duplicating content, and handling wide variations in both response

characteristics (e.g., latency, uptime) and relevance of content collection. (Id. at 2:55-3:13). The

’469 patent addresses these challenges by providing a “method and system for an improved

federated or metasearch engine which categorizes the query and query context to choose the most

relevant source(s) from the set of multiple, distributed, heterogenous content sources to generate a

combined search results set, ordered using source, user, distributor ratings and/or other factors with

minimum latency to the user.” (Id. at 8:12-13).

       8.      The claimed invention improves the functioning, structure, and searching of

traditional metasearch and federated search engines by claiming an unconventional technological

solution. In particular, the claimed invention achieves improved search engine efficiency by

dynamically categorizing a query to automatically identify via a taxonomy multiple content

sources, formatting the query to the query language of the different content sources, and merging

the results of the query based on local ranking statistics and other factors, including a source

ranking based on response latency. (See, e.g., Claims 1 and 31). The specification describes how

the claimed solution improves traditional search engine functionality:

       By dynamically computing a set of sources relevant to the user’s information
       request at the time a query is presented, an embodiment of the present invention
       maximizes precision for the query. In addition, the amount of data transmitted over
       the network may be minimized over other federated search technologies, thereby
       providing efficient bandwidth utilization. Furthermore, topology of the federated
       search source selection mechanism readily supports a multi-tier hierarchy of search



COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 4
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 5 of 23 PageID #: 5




       engines and metasearch engines, thereby facilitating the scalability of the search
       system to any number of content collections, search engines and/or other sources
       of data.

(Id. at 11:12-22). By automatically reducing the universe of content to be searched at the time of

the query, and then merging the search results based on specific ranking statistics from each

content source and other factors, such as relevance or other source rankings (uptime or speed of

response), the claimed invention improves the functioning of traditional search engine architecture

by “returning search results in a manner that maximizes results relevance while minimizing user

perceived latency and platform resources, including consumed memory, processing, and network

requirements.” (Ex. A, ’469 patent, at 4:67-5:3). The claimed invention further maximizes search

efficiency by formatting a user’s query to content specific source language so that a user only has

to enter a single query to search multiple content sources, and formatting the results set so that

they are efficiently delivered to a particular user device.

       9.      The claims of the ’469 patent achieve a technological solution to technical

challenges that exist with conventional metasearch engines and federated searches. As described

in the ’469 patent, dynamically categorizing a query to select content sources to be searched,

formatting the query for each content source, merging the results based on specific factors, and

formatting the results for display in the manner claimed in the ’469 patent, involves more than the

performance of well-understood, routine, or conventional activities.

                     COUNT I – INFRINGEMENT OF THE ’469 PATENT

       10.     Blackbird Technologies reasserts and incorporates by reference the preceding

paragraphs of this Complaint as if fully set forth herein.

       11.     Upon information and belief, Trivago hosts, develops, programs, operates, and

supports a hotel metasearch engine that searches and aggregates search results from multiple




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 5
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 6 of 23 PageID #: 6




websites or other content sources in response to a user query (the “Trivago Search Engine”).

(www.trivago.com/).

       12.     Trivago describes itself as “a metasearch engine that compares accommodation

prices and offers provided to us by many different online booking sites,” further explaining that it

“compare[s] and display[s] different offers from many booking sites…”:




(https://support.trivago.com/hc/en-us/articles/360016002114-What-is-trivago-).       As    Trivago

further explains, “[a] hotel metasearch, like trivago, is a price-comparison engine for hotels and

other accommodations. It aggregates rates and information from several travel sites to provide the

maximum        variety    and      the     best     available    rates     to     the     bookers.”

https://businessblog.trivago.com/metasearch-basics-for-hoteliers/).

       13.     Trivago infringes one or more claims of the ’469 patent, including at least

independent claims 1 and 31, through use of the Trivago Search Engine, as discussed in the

following paragraphs of this Complaint.

       14.     With respect to claim 1, the Trivago Search Engine provides “[a] computer

implemented method for processing a query,” as recited in claim 1.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 6
         Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 7 of 23 PageID #: 7




          15.   For example, the Trivago Search Engine is a metasearch engine that allows users

to enter a query for a hotel and receive results from various other booking or search sites. In the

image below, the Trivago Search Engine allows a user to enter information to run a query based

on that information (e.g., a search query for a hotel in Washington D.C. on specific dates):




(https://www.trivago.com/). The Trivago Search Engine processes the query (e.g., for hotels in

Washington D.C.) and returns results from multiple search sites for the user:




(Id.).

          16.   The Trivago Search Engine “receiv[es] a query at a computer implemented search

engine from a user device via a network” as recited in claim 1.



COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 7
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 8 of 23 PageID #: 8




       17.     For example, as shown below, users can access the Trivago Search Engine through

a computing device, such as a personal computer, laptop computer or mobile device. Users enter

a query and click “Search.” The Trivago Search Engine receives the query.




(https://www.trivago.com/).

       18.     The Trivago Search Engine “categoriz[es] the query to identify via a taxonomy a

plurality of content sources stored in electronic storage, wherein the categorization is dynamically

performed, independent of user input, by a module communicatively coupled with the computer

implemented search engine” as recited in claim 1.

       19.     For example, upon information and belief, the Trivago Search Engine identifies

which booking or hotel sites (i.e., content sources) will be searched for a particular query by

categorizing the query based on a “Hotel ID” given to each hotel:




(https://developer.trivago.com/fastconnect/fast-connect-overview.html). The Trivago Search

Engine will select which hotels or booking sites to search based in part on whether that hotel is a

Trivago partner:




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 8
     Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 9 of 23 PageID #: 9




(https://businessblog.trivago.com/3-reasons-your-hotel-does-not-show-up-on-trivago-search-

results/). The dynamic categorization and identification of multiple content sources is further

illustrated below:




(https://developer.trivago.com/fastconnect/fast-connect-overview.html). Upon information and

belief, the categorization of content sources is done via taxonomies that include Hotel IDs.


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 9
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 10 of 23 PageID #: 10




         20.   The Trivago Search Engine “format[s] the query to at least one source specific

query language based on at least one of the plurality of identified content sources, wherein the

formatting is performed, independent of user input, by a module communicatively coupled to the

computer implemented search engine” as recited in claim 1.

         21.   For example, upon information and belief, the Trivago Search Engine formats the

query so a booking site can execute the query and provide results back to the Trivago Search

Engine, as highlighted below:




(Id.).

         22.   The Trivago Search Engine “transmit[s] the formatted query for the at least one of

the plurality of content sources to the at least one of the plurality of content sources” as recited in

claim 1.

         23.   For example, as illustrated above in Paragraphs 18-21, the formatted query is

transmitted to the plurality of booking sites, hotel websites, or other content sources.

         24.   The Trivago Search Engine “receiv[es] results from the at least one of the plurality

of content sources, the results containing one or more local ranking statistics that are dynamically

computed at each content source in response to the formatted query, the one or more local ranking




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 10
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 11 of 23 PageID #: 11




statistics related to one or more terms associated with the formatted query and to metadata in a

query context” as recited in claim 1.

       25.     For example, the Trivago Search Engine receives results from multiple booking

sites based on a user query for hotels in Washington D.C.:




For each hotel, the Trivago Search Engine receives results from multiple booking sites, as

illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 11
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 12 of 23 PageID #: 12




Further, the results received from the query contain “one or more local ranking statistics that are

dynamically computed at each content source in response to the formatted query.” For example,

upon information and belief, the search results received from each content source are ranked by

that content source. The local ranking statistics also would be related to the query as that

information in a result set would only be relevant to whatever was queried. Further, Trivago

explains that the content sources choose which hotels to display since they “are not obligated to

display all their hotels’ inventory,” and recommending that “it is important to have a partnership

with at least one booking site but even more important to have partnerships with as many [booking

sites] as possible.” (https://businessblog.trivago.com/3-reasons-your-hotel-does-not-show-up-on-

trivago-search-results/). In addition, the Trivago Search Engine receives local ranking statistics

based on user reviews and rankings collected from the content source:




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 12
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 13 of 23 PageID #: 13




(https://support.trivago.com/hc/en-us/articles/360016000934-How-does-trivago-determine-its-

guest-ratings-); (see also https://company.trivago.com/trivago-rating-index/). The ratings are

displayed on a search result page:




       26.     The Trivago Search Engine “merg[es] the results from the at least one of the

plurality of content sources based at least in part on one or more factors and the one or more local

ranking statistics, wherein merging the results based at least in part on one or more factors includes

merging based on a source rating comprising a response latency” as recited in claim 1.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 13
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 14 of 23 PageID #: 14




       27.     For example, the Trivago Search Engine aggregates (i.e., merges) the results from

the various booking sites:




(https://businessblog.trivago.com/hotel-industry-terms-online-distribution/). Upon information

and belief, the Trivago Search Engine merges the results based on one or more factors. For

example, the default ranking or order of results for a query is “Our recommendations”:




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 14
   Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 15 of 23 PageID #: 15




Trivago describes the “relevant factors” that are used to sort the results under “Our

recommendations”:




(https://support.trivago.com/hc/en-us/articles/360016108153-How-does-trivago-determine-the-

our-recommendations-sort-). Upon further information and belief, the Trivago Search Engine also

utilizes the order or ranking of results received from each content source to merge results. (See

Paragraph 25). Upon further information and belief, the Trivago Search Engine merges results

“based on a source rating comprising a response latency.” For example, Trivago highlights the

importance of the source websites’ speed and load times:




(https://businessblog.trivago.com/10-ways-hotel-managers-can-get-serious-ux/).    Trivago    also

provides guidance on how hotels can optimize their websites for search engines:




COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 15
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 16 of 23 PageID #: 16




(https://businessblog.trivago.com/seo-best-practices-hotels/).

       28.     The Trivago Search Engine “format[s] the results for delivery to the user device

over the network” as recited in claim 1.

       29.     For example, as illustrated below, the Trivago Search Engine can format the results

for delivery on a user device such as a laptop computer or mobile phone:




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 16
   Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 17 of 23 PageID #: 17




Web Browser for Personal Computer:




Web Browser on Mobile Device:




COMPLAINT FOR PATENT INFRINGEMENT                                     Page 17
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 18 of 23 PageID #: 18




       30.       With respect to claim 31, the Trivago Search Engine is “[a] computer implemented

system for processing a query,” as recited in claim 31. (See Paragraph 15).

       31.       The Trivago Search Engine includes “a receiving module, of a computer

implemented search engine, to receive a query from a user device over a network, wherein the

computer implemented search engine enables processing of the query independently of the state

of the user device” as recited in claim 31. (See Paragraph 17).

       32.       The Trivago Search Engine includes “a categorizing module, communicatively

coupled with the computerized search engine, to dynamically categorize the query, independent of

user input, to identify via a taxonomy a plurality of content sources stored in electronic storage”

as recited in claim 31. (See Paragraph 19).

       33.       The Trivago Search Engine “a formatting module to format the query to at least

one source specific query language based on at least one of the plurality of identified content

sources, wherein the formatting is performed, independent of user input, by a module

communicatively coupled to the computer implemented search engine” as recited in claim 31. (See

Paragraph 21).

       34.       The Trivago Search Engine includes “a transmitting module to transmit the

formatted query for the at least one of the plurality of content sources to the at least one of the

plurality of content sources” as recited in claim 31. (See Paragraphs 19, 21, 23, 32, 33).

       35.       The Trivago Search Engine includes “a results processor to receive results from the

at least one of the plurality of content sources, the results containing one or more local ranking

statistics that are dynamically computed at each content source in response to the formatted query,

the one or more local ranking statistics related to one or more terms associated with the formatted

query and to metadata in a query context” as recited in claim 31. (See Paragraph 25).



COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 18
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 19 of 23 PageID #: 19




       36.     The Trivago Search Engine includes “a merging module to merge results in

response to the formatted query from the at least one of the plurality of content sources based at

least in part on one or more factors and the one or more local ranking statistics, wherein merging

the results based at least in part on one or more factors includes merging based on a source rating

comprising a response latency” as recited in claim 31. (See Paragraph 27).

       37.     The Trivago Search Engine includes “a results module to format the results for

delivery to the user device over the network,” as recited in claim 31. (See Paragraph 29).

Direct Infringement of the ’469 Patent

       38.     Trivago, pursuant to 35 U.S.C. § 271(a), has directly infringed and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’469

patent, including at least claims 1 and 31, by making, using, offering to sell, and selling, in this

judicial district and/or elsewhere in the United States, the Trivago Search Engine. For example,

Trivago controls the Trivago Search Engine as a whole by hosting, running, operating, and/or

supporting its software. Trivago makes the Trivago Search Engine by hosting its metasearch

engine, or otherwise making its metasearch engine available to customers.

Induced Infringement of the ’469 Patent

       39.     At least as early as June 17, 2021, Trivago, pursuant to 35 U.S.C. § 271(b),

knowingly and intentionally actively induces the infringement of one or more claims of the ’469

patent, including at least claims 1 and 31, by instructing and otherwise encouraging infringement

and by making the Trivago Search Engine available to users. Trivago provides instructional and

other promotional materials demonstrating how the Trivago Search Engine functions. (See, e.g.,

“How    Trivago    Works”,     https://support.trivago.com/hc/en-us/sections/360000014707-How-

trivago-Works)




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 19
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 20 of 23 PageID #: 20




       40.     Trivago has had knowledge of the ’469 patent at least as early as June 17, 2021 via

a letter notice of infringement sent by Blackbird Technologies. (See Ex. B).

       41.     A user of the Trivago Search Engine, pursuant to 35 U.S.C. § 271(a), directly

infringes, literally and/or under the doctrine of equivalents, one or more claims of the ’469 patent,

including at least claim 1, by using the Trivago Search Engine in a manner as claimed.

Contributory Infringement of the ’469 Patent

       42.     At least as early as June 17, 2021, Trivago, pursuant to 35 U.S.C. § 271(c),

contributes to the infringement of one or more claims of the ’469 patent, including at least claims

1 and 31, by, for example, individual users who access the Trivago Search Engine and run queries

through the web browsers or applications on their personal computing devices. Individuals who

access the Trivago Search Engine and run queries through the web browsers or applications on

their personal computing devices directly infringe at least claims 1 and 31 of the ’469

patent. Trivago therefore knows that the Trivago Search Engine, which Trivago provides to

individual users for use on their personal computing devices, is designed for combination with

those devices, and that this combination is both patented and infringing.

       43.     Trivago has had knowledge of the ’469 patent at least as early as June 17, 2021 via

a letter notice of infringement sent by Blackbird Technologies. (See Ex. B).

       44.     The Trivago Search Engine has no substantial non-infringing uses. The Trivago

Search Engine is a material part of the invention. For example, claim 31 of the ’469 patent requires

specific metasearch engine modules that are required for the Trivago Search Engine to

function. The computer program (i.e., the Trivago Search Engine) is a material part of the

invention as basic functions such as “transmitting” a query and “receiving” a result is the only

potential part of the invention not provided by Trivago.




COMPLAINT FOR PATENT INFRINGEMENT                                                           Page 20
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 21 of 23 PageID #: 21




Willful Infringement of the ’469 Patent

       45.     Trivago’s infringement has been willful or otherwise egregious. Trivago became

aware of the ’469 patent at least as early June 17, 2021, the date it received a letter notice of

infringement from Blackbird Technologies. Despite its knowledge of the ’469 patent, Trivago

continued to make and use the Trivago Search Engine in a manner that infringed the ’469 patent.

Trivago knew or should have known that its actions constituted an unjustifiably high risk of

infringement of the ’469 patent.

                                             DAMAGES

       46.     Blackbird Technologies has sustained damages as a direct and proximate result of

Trivago’s infringement of the ’469 patent.

       47.     As a consequence of Trivago’s past infringement of the ’469 patent, Blackbird

Technologies is entitled to the recovery of past damages in the form of, at a minimum, a reasonable

royalty.

       48.     As a consequence of Trivago’s continued and future infringement of the ’469

patent, Blackbird Technologies is entitled to royalties for its infringement of the ’469 patent on a

going-forward basis.

       49.     As a consequence of Trivago’s willful or otherwise egregious infringement of the

’469 patent, Blackbird Technologies is entitled to treble damages pursuant to 35 U.S.C. § 284.

                                     PRAYER FOR RELIEF

       WHEREFORE, Blackbird Technologies respectfully requests that this Court enter

judgment against Defendant, as follows:




COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 21
    Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 22 of 23 PageID #: 22




        A.      Adjudging that Defendant has directly and/or indirectly infringed at least claim 1

of the ’469 patent literally and/or under the doctrine of equivalents, in violation of 35 U.S.C.

§ 271(a)-(c);

        B.      An award of damages to be paid by Defendant adequate to compensate Blackbird

Technologies for Defendant’s past infringement and any continuing or future infringement up until

the date such judgment is entered, and in no event less than a reasonable royalty, including interest,

costs, and disbursements pursuant to 35 U.S.C. § 284 and, if necessary to adequately compensate

Blackbird Technologies for Defendant’s infringement, an accounting of all infringing sales

including, but not limited to, those sales not presented at trial;

        C.      Awarding Blackbird Technologies all damages, including treble damages, based on

any infringement found to be willful or otherwise egregious, pursuant to 35 U.S.C. § 284;

        D.      Ordering Defendant to continue to pay royalties to Blackbird Technologies for

infringement of the ’469 patent on a going-forward basis;

        E.      Adjudging that this case be exceptional under 35 U.S.C. § 285 and awarding

enhanced damages, including costs and attorneys’ fees, to Blackbird Technologies;

        F.      Awarding Blackbird Technologies pre-judgment and post-judgment interest at the

maximum rate permitted by law on its damages; and

        G.      Granting Blackbird Technologies such further relief as this Court deems just and

proper under the circumstances.

                                   DEMAND FOR JURY TRIAL

        Blackbird Technologies demands a trial by jury on all claims and issues so triable.




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 22
  Case 2:21-cv-00349 Document 1 Filed 09/07/21 Page 23 of 23 PageID #: 23




Dated: September 7, 2021              BUETHER JOE & COUNSELORS, LLC

                                      /s/ Christopher M. Joe
                                      Christopher M. Joe
                                      Chris.Joe@BJCIPLaw.com
                                      BUETHER JOE & COUNSELORS, LLC
                                      1700 Pacific - Suite 4750
                                      Dallas, TX 75201
                                      (214) 466-1272

                                      VERLANDER LLP
                                      Wendy Verlander
                                      (Pro Hac Vice Motions to be Filed)
                                      wverlander@verlanderllp.com
                                      VERLANDER LLP
                                      200 Baker Avenue, Suite 303
                                      Concord, MA 01742
                                      (617) 307-7100

                                      Jeffrey Ahdoot
                                      (Pro Hac Vice Motions to be Filed)
                                      jahdoot@verlanderllp.com
                                      VERLANDER LLP
                                      600 14th Street NW, 5th Floor
                                      Washington, DC 20005
                                      (202) 800-5771

                                      Attorneys for Plaintiff
                                      Blackbird Tech LLC
                                      d/b/a Blackbird Technologies




COMPLAINT FOR PATENT INFRINGEMENT                                          Page 23
